Title: To Thomas Jefferson from Thomas G. Watkins, 3 September 1823
From: Watkins, Thomas G.
To: Jefferson, Thomas


Dear Sir,
W.City
Sept 3. 1823
Mr Secretary Crawford left W:City early yesterday morning on a visit to his connections in Va. & I heard him say he wou’d call at Monticello—having several calls to make on the way I think it probable he may not reach you till the 11th perhaps earlier if his horse and driver are good I am much better of my Rheumatism—& sincerely hope that you continue to improve in your own health—with my friendly & best respects to all the Monticello familyI am with the greatest respect most gratefully & sincerely Yr friend & obdt ServtThs. G. Watkins